DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 20100141405 A1) in view of RAIMBAULT (FR 2862406 A1).
Re Claim 1: Iida discloses a tag reading device comprising: 
an external interface (fig 3: 81) configured to communicate with a higher-level device;
an RFID interface (fig 3: 83 & 84) configured to read tag information from an RFID tag (fig 2: 5); 
a buffer memory (fig 5: 114) configured to sequentially record the tag information (p44: a buffer area for holding, one after another) read from the RFID tag using the RFID interface; and 
a processor (fig 3: 82) configured to: 
extract a commodity code (fig 5: 114) for specifying a commodity from the tag information sequentially recorded in the buffer memory, 
transmit the commodity code to the higher-level device via the external interface (p36: The inventory data thus generated is input from the radio tag reading device 1 to the POS server., p70).
However, Iida does not disclose updating a transmission start pointer indicating untransmitted tag information in the buffer memory.
RAIMBAULT however discloses updating a pointer indicating tag information (the rank counter (Nrang), and the base station list pointer (Ptr), are set to zero.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate RAIMBAULT’s teaching in the device of Iida for the purpose of avoiding retransmitting of data.
Re Claims 2 and 11: Iida modified by RAIMBAULT discloses the device according to claim 1 and the system according to claim 10, wherein the processor is configured to: remove a serial number based on a header from the tag information recorded in order in the buffer memory, 
convert the tag information into information in which the commodity code that specifies the commodity is recognizable (fig 5), and 
transmit the tag information to the higher-level device via the external interface (p36, p70).
Re Claims 3 and 12: Iida modified by RAIMBAULT discloses the device according to claim 1 and the system according to claim 10, further comprising: 
a clear button configured to instruct clearing of the tag information recorded in the buffer memory, wherein the processor is configured to clear the buffer memory in response to an input to the clear button (p48: When the power supply key 101 is pushed, the control unit 82 performs an initialization process in Step ST1. As a result, the work areas 111 to 115 of the memory 89 are cleared.).
Re Claims 7 and 16: Iida modified by RAIMBAULT discloses the device according to claim 1 and the system according to claim 10, wherein the processor is configured to determine whether newly acquired tag information is already read tag information as duplicate information, and when the newly acquired tag information is determined to be duplicate information, to not store the newly acquired tag information in the buffer memory (p66, p69: the tag data buffer 114 may be found to store data identical to the tag data acquired from the radio tag 5 (YES in Step ST17). If this is the case, the control unit 82 discards the data in Step ST21, ).
Re Claim 8: Iida modified by RAIMBAULT discloses the device according to claim 1, wherein the tag information further includes (1) at least one of code type information or a serial number and (2) commodity code information (fig 5: 114, Examiner: particular details of the tag information such as code type information, a serial number, and commodity code information does not further define the claimed device).
Re Claim 10: Iida discloses a tag reading system comprising: 
a higher-level device (p36: the POS server); and 
a tag reading device, the tag reading device comprising: 
an external interface (fig 3: 81) configured to communicate with the higher-level device; 
an RFID interface (fig 3: 83 & 84) configured to read tag information from an RFID tag; 
a buffer memory (fig 5: 114) configured to sequentially record the tag information read from the RFID tag using the RFID interface; and 
a processor (fig 3: 82) configured to: 
extract a commodity code (fig 5: 114) for specifying a commodity from the tag information sequentially recorded in the buffer memory, 
transmit the commodity code to the higher-level device via the external interface (p36: The inventory data thus generated is input from the radio tag reading device 1 to the POS server., p70).
However, Iida does not disclose updating a transmission start pointer indicating untransmitted tag information in the buffer memory.
RAIMBAULT however discloses updating a pointer indicating tag information (the rank counter (Nrang), and the base station list pointer (Ptr), are set to zero.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate RAIMBAULT’s teaching in the system of Iida for the purpose of avoiding retransmitting of data.

Claim(s) 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 20100141405 A1) modified by RAIMBAULT (FR 2862406 A1) in view of VAN NEST (US 20100060422 A1).
Re Claims 4 and 13: Iida modified by RAIMBAULT discloses the device according to claim 1 and the system according to claim 10.
However, Iida modified by RAIMBAULT does not disclose that the processor is configured to notify the higher-level device of an error when the buffer memory becomes full.
VAN NEST however discloses that the processor is configured to notify of an error when the buffer memory becomes full (p88).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate VAN NEST’s teaching in the device and system of Iida modified by RAIMBAULT for the purpose of being able to clear the buffer memory when the buffer memory becomes full.
Re Claims 5 and 14: Iida modified by RAIMBAULT and VAN NEST discloses the device according to claim 4 and the system according to claim 13, wherein the processor is configured to prompt an operator to press a clear button when the buffer memory becomes full, the clear button configured to instruct clearing the tag information recorded in the buffer memory, the processor configured to clear the buffer memory in response to an input to the clear button (p48: When the power supply key 101 is pushed, the control unit 82 performs an initialization process in Step ST1. As a result, the work areas 111 to 115 of the memory 89 are cleared.).
Re Claims 6 and 15: Iida modified by RAIMBAULT discloses the device according to claim 1 and the system according to claim 10.
However, Iida modified by RAIMBAULT does not disclose that the processor is configured to notify the higher-level device of a near end when the tag information recorded in the buffer memory exceeds a predetermined threshold.
VAN NEST however discloses that the processor is configured to notify the higher-level device of a near end when the tag information recorded in the buffer memory exceeds a predetermined threshold (p88).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate VAN NEST’s teaching in the device and system of Iida modified by RAIMBAULT for the purpose of being able to clear the buffer memory when the buffer memory is within a threshold of becoming full.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 20100141405 A1) modified by RAIMBAULT (FR 2862406 A1) in view of BYUN (US 20100060422 A1).
Re Claim 9: Iida modified by RAIMBAULT discloses the device according to claim 1.
However, Iida modified by RAIMBAULT does not disclose that the buffer memory includes a ring buffer.
BYUN however discloses that a buffer memory includes a ring buffer (The queue manager is a module for creating logical queues, which creates and manages circular queues that store EPC code data.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate BYUN’s teaching in the device of Iida modified by RAIMBAULT for the purpose of simplifying implementation of FIFO as ring buffer does not need to have its elements shuffled around when its element is consumed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887